In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-2882
A.M., a minor,
                                               Petitioner-Appellee,
                                 v.


JERRY BUTLER, Superintendent of
the Illinois Youth Center,
                                           Respondent-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
          No. 98 C 5625—Rebecca R. Pallmeyer, Judge.
                          ____________
   SUBMITTED MARCH 16, 2004—DECIDED APRIL 22, 2004
                    ____________


 Before EASTERBROOK, DIANE P. WOOD, and EVANS, Circuit
Judges.
  EVANS, Circuit Judge. In our March 2, 2004, decision
resolving this case, we reprimanded attorney Lisa A.
Hoffman for failing to include, in an appendix to her main
brief (or in a separate appendix), the opinion of the Appel-
late Court of Illinois which was the centerpiece of this
appeal. Including that opinion in the brief was required by
Circuit Rule 30. Our decision went on to ask attorney
Hoffman to show cause “why she should not be fined
$1,000 . . . .” She has filed a timely response to our order.
2                                                    No. 02-2882

   The brief that we questioned was filed on November 25,
2002, during the tenure of the former attorney general of
Illinois. For that reason, in addition to the response from
Ms. Hoffman, a response has been filed by Lisa Madigan,
the new attorney general of Illinois. After reviewing the two
submissions, we discharge, for the reasons that follow, the
order to show cause without imposing a fine.
  An intent to deceive the court is not a precondition to
imposing a monetary sanction against an attorney for vio-
lating Rule 30, but its absence is certainly a factor we con-
sider, along with others, in deciding how best to proceed. In
that regard, we are convinced that Ms. Hoffman did
not willfully omit including the Illinois Appellate Court
opinion from her brief. The fact that the omission was not
willful also means, of course, that it didn’t occur for any
deceptive or strategic purpose.
  Furthermore, we note that Ms. Hoffman has no record of
violating court rules and has, in fact, performed capably
in other cases. See Henderson v. Briley, 354 F.3d 907 (7th
Cir. 2004); Searcy v. Jaimet, 332 F.3d 1081 (7th Cir. 2003);
Terry v. Martin, 120 F.3d 661 (7th Cir. 1997). We also note
that in her career as a public lawyer (first as an assistant,
later as a supervising attorney in the Criminal Appeals
Division of the office of the Attorney General of Illinois, and
now as a member of the staff of the DuPage County State’s
Attorney’s Office) she has earned the respect of her col-
leagues and courtroom adversaries.1
  For these reasons, we chalk up the violation of Rule 30 in
this case to a simple mistake. Although our original opinion
still stands as a public censure, a fine of $1,000, or some


1
  A “highly diligent, professional, skilled and dedicated lawyer,”
says Joel D. Bertocchi, the former solicitor general of Illinois, in
a letter representative of others we have received.
No. 02-2882                                             3

lesser amount, is not, in our view, necessary to make
amends for Ms. Hoffman’s error. The order to show cause is
DISCHARGED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—4-22-04